DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 2/26/2021 is acknowledged. Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human Claim 13 recites “as hair of the user covers the wearable device” thus requiring the hair at all times as a structural limitation of the invention. Instead, the claim should recite that the wearable device is configured to/capable of be(ing) covered by hair of the user, such that the hair of the user is not recited as part of the structure of the device.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a very specific situation where the hair of a user covers a wearable device, thus rendering it invisible, does not reasonably provide enablement for a wearable device being “configured to be invisible” at all times, which is currently within the scope of claims 9 and 17.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make a wearable device that is invisible at all times which would be commensurate in scope with these claims. Instead, the claim should 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiedtke (US 2011/0009959).
Regarding claims 9, 10 and 17, Tiedtke discloses an artificial eye as seen in figure 6. An imaging unit 40 captures an image in a viewing direction of a user (par. 0042). A light emitting unit in the form of an infrared transmitter LED emits infrared light through a pupil of the user indicating the captured image of the imaging unit (par. 0042). An artificial retina 43 that is implanted on a curved, inner face of the retina receives the light and transmits information corresponding to the received light to optic nerves (par. 0044). The imaging unit and light emitting unit are provided in wearable device 42 (disclosed as eyeglasses) that are worn on the body and not implanted (par. 0042). The 
Regarding claim 11, the light emitting unit will send all data of the captured image, including profiles of recorded objects.
Regarding claim 13, as is known in the art, eyeglasses will include frame 39 (read as a “body section”), as disclosed by Tiedtke, and will also include arms that extend from the frame to engage with the ears of the user to support the body section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tiedtke in view of Ohta et al. (US 2004/0116980, hereinafter Ohta).
Tiedtke, as described above, discloses the applicant’s basic invention, including using an infrared LED as the light source of the light emitting unit. However, Tiedtke is silent as to the LED being a laser source. Attention is directed to Ohta, which also discloses an artificial eye system and thus is analogous art. Ohta discloses that one can specifically use a laser as the light source 14 for infrared light when sending light into the eye that is received on a 3 dimensional scanning unit 100 (par. 0041 and figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s invention to substitute the infrared laser source of Ohta for the LED infrared source of Teidtke as they appear to be functional equivalents for transmitting infrared light in artificial eyes and thus would be expected to perform as expected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0152969.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792